Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/19/2020, and in light of Examiner’s amendment to incorporate features of claims 3 and 7 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Terminal Disclaimer
A terminal disclaimer was filed on 3/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the copending Application 16/590,935 had been reviewed and was approved. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure (Registration No. 38,962) on 3/12/2021.
Amendments to the Claims


1. (Currently Amended) A multi-aperture imaging device comprising:
an image sensor;
an array of optical channels, each optical channel comprising an optic for projecting a partial field of view of a total field of view on an image sensor area of the image sensor;
a beam-deflecting unit for deflecting an optical path of the optical channels; and
an optical image stabilizer for the image stabilization along a first image axis by generating a first relative movement between the image sensor, the array and the beam-deflecting unit and for the image stabilization along a second image axis by generating a second relative movement between the image sensor, the array and the beam-deflecting unit;
an electronic image stabilizer for the image stabilization along a first optical channel of the array along the first and the second image axis,
wherein the optical image stabilizer is configured to:
execute the optical image stabilization such that the optical image stabilization for an image of a first of the partial fields of view as reference image is precise, wherein the electronic image stabilizer is configured to stabilize an image of a second partial field of view based on the reference image of the optical image stabilizer; or
execute an image stabilization for each optical channel in a channel-individual manner and differently from each other in order to correct channel-individual imaging errors.

[[the]] a second optical channel relative to a reference channel of the optical channels and/or by means of channel-individual image evaluation of [[the]] a movement of image details in a channel-individual manner and differently from each other along the first and the second image axis.

3. (Canceled) 

4. (Currently Amended) The multi-aperture imaging device according to claim 1, wherein the optical image stabilizer is configured to stabilize an image of the imaged partial field of view of a reference channel of the optical channels, and wherein the electronic image stabilizer is configured to execute, by means of channel-individual image evaluation of [[the]] a movement of image details, an image stabilization in a channel-individual manner for optical channels that differ from the reference channel, wherein the multi-aperture imaging device is configured to stabilize the reference channel exclusively in an optical manner.

5. (Original) The multi-aperture imaging device according to claim 1, wherein the optical image stabilizer is configured to stabilize an image of the imaged partial field of view of a reference channel of the optical channels, and wherein the electronic image stabilizer is configured to execute an image stabilization in a channel-individual manner and differently from each other for optical channels that differ from the reference channel, wherein the multi-aperture imaging device is configured to stabilize the reference channel exclusively in an optical manner. 

[[the]] a movement of image details, an image stabilization for each optical channel in a channel-individual manner in order to correct channel-individual imaging errors.

7. (Canceled)
 
8. (Currently Amended) The multi-aperture imaging device according to claim 1, wherein the channel-individual electronic image stabilization is executed by means of channel-individual image evaluation of [[the]] a movement of image details in the images of the partial fields of view.

9. (Currently Amended) The multi-aperture imaging device according to claim 6, wherein the electronic image stabilizer is configured to execute the channel-individual electronic image stabilization in each channel according to a determined functional connection that describes the channel-individual imaging error as a function of a respective focal length of optics of the optical channel and of [[the]] a relative movements between the image sensor, the array and the beam-deflecting unit.

10. (Original) The multi-aperture imaging device according to claim 9, wherein the functional connection is a linear function.

11. (Original) The multi-aperture imaging device according to claim 9, wherein the optical image stabilizer is configured to provide the optical image stabilization along one of the image 

12. (Original) The multi-aperture imaging device according to claim 6, wherein the electronic image stabilizer is configured to identify, in a first partial image of a first partial field of view and in a second image of a second partial field of view, a matching feature, and to provide the electronic image stabilization based on a comparison of movements of the feature in the first and the second image.

13. (Original) The multi-aperture imaging device according to claim 6, wherein the electronic image stabilizer is configured to identify in a first partial image of a first partial field of view at a first point in time and at a second point in time, a matching feature, and to provide the electronic image stabilization based on a comparison of movements of the feature in the first image.

14. (Currently Amended) The multi-aperture imaging device according to claim 1, wherein [[the]] focal lengths of optics of different optical channels differ and a movement of beam-deflecting unit leads to differing changes of [[the]] projections on the image sensor areas, wherein the electronic image stabilizer is configured to compensate differences between the different changes of the projections by means of a channel-individual image stabilization comprising a channel-individual image evaluation of [[the]] a movement of image details.

[[the]] focal lengths of optics of different optical channels differ, and a movement of the beam-deflecting unit leads to differing changes of [[the]] projections on the image sensor areas, wherein the electronic image stabilizer is configured to compensate differences between the different changes of the projections by means of a channel-individual and differing image stabilization.

16. (Original) The multi-aperture imaging device according to claim 1, wherein a first optic that is associated with a first optical channel and a second optic that is associated with a second optical channel are formed in the same manner in a tolerance range of not more than 10%.

17. (Original) The multi-aperture imaging device according to claim 1, wherein the first relative movement comprises at least one of a translational relative movement between the image sensor and the array, a translational relative movement between the image sensor and the beam-deflecting unit and a translational relative movement between the array and the beam-deflecting unit, and wherein the second relative movement comprises at least one of a rotational movement of the beam-deflecting unit, a translational relative movement between the image sensor and the array and a translational relative movement between the array and the beam-deflecting unit.

18. (Currently Amended) The multi-aperture imaging device according to claim 1, wherein the optical image stabilizer comprises at least one actuator and is arranged such that it is at least partially arranged between two planes that are spanned by sides of a cuboid, wherein the sides of the cuboid are orientated in parallel to each other and to a line extension direction of the array and [[the]] optics, and the same comprises a minimal volume but still comprises the image sensors and the array.

19. (Original) The multi-aperture imaging device according to claim 18, wherein the optical image stabilizer extends out of an area between the planes by not more than 50%.

20. (Original) The multi-aperture imaging device according to claim 1, wherein the beam-deflecting unit comprises a first main side and a second main side and is configured to, in a first operational state, direct optical paths of the optical channels in a first view direction of the multi-aperture imaging device with the first main side, and, in a second operational state, direct optical paths of the optical channels in a second view direction of the multi-aperture imaging device with the second main side.

21. (Original) The multi-aperture imaging device according to claim 20, wherein the first main side and the second main side are arranged to be inclined to each other at an angle of not more than 60°.

22. (Original) The multi-aperture imaging device according to claim 20, configured to execute a switch between the first and the second operational state by a rotational movement, wherein, during the rotational movement, a first surface normal of the first main side and a second surface normal of the second main side comprise at each point in time an angle of at least 10° with respect to a direction towards the image sensor.

[[the]] an object, and to execute a control of the optical or electronic image stabilizer using the information.

24. (Original) An imaging system comprising a first and a second multi-aperture imaging device according to claim 1, configured to capture a total field of view at least partially in a stereoscopic manner.

25. (Currently Amended) A method of providing a multi-aperture imaging device, comprising:
providing an image sensor;
providing an array of optical channels such that each optical channel comprises an optic for projecting a partial field of view of a total field of view on an image sensor area of the image sensor;
arranging a beam-deflecting unit for deflecting an optical path of the optical channels; and
arranging an optical image stabilizer for the image stabilization along a first image axis by generating a first relative movement between the image sensor, the array and the beam-deflecting unit and for the image stabilization along a second image axis by generating a second relative movement between the image sensor, the array and the beam-deflecting unit;
arranging an electronic image stabilizer for the image stabilization of a first optical channel of the array along the first and the second image axis;
such that the optical image stabilizer is configured to:
execute the optical image stabilization such that the optical image stabilization for an image of a first of the partial fields of view as reference image is precise, such that the electronic image stabilizer is configured to stabilize an image of a second partial field of view based on the reference image of the optical image stabilizer; or 
execute an image stabilization for each optical channel in a channel-individual manner and differently from each other in order to correct channel-individual imaging errors.

Allowable Subject Matter

Claims 1-2, 4-6 and 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the optical image stabilizer is configured to: execute the optical image stabilization such that the optical image stabilization for an image of a first of the partial fields of view as reference image is precise, wherein the electronic image stabilizer is configured to stabilize an image of a second partial field of view based on the reference image of the optical image stabilizer; or execute an image stabilization for each optical channel in a channel-individual manner and differently from each other in order to correct channel-individual imaging errors, in combination with all the limitations recited on claim 1.

Regarding claims 2, 4-6 and 8-24, are allowable because they are dependent on claim 1.
Regarding claim 25, the prior art of record taken alone or in combination, fails to disclose or render obvious arranging an electronic image stabilizer for the image stabilization of a first optical channel of the array along the first and the second image axis; such that the optical image stabilizer is configured to: execute the optical image stabilization such that the optical image stabilization for an image of a first of the partial fields of view as reference image is precise, such that the electronic image stabilizer is configured to stabilize an image of a second partial field of view based on the reference image of the optical image stabilizer; or execute an image stabilization for each optical channel in a channel-individual manner and differently from each other in order to correct channel-individual imaging errors, in combination with all the limitations recited on claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697